Appeal from a judgment of the County Court of Schenectady County (Feldstein, J.), rendered May 29, 1991, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree.
Defendant’s only contention on this appeal is that his sentence of three concurrent prison terms of 3 to 9 years was harsh and excessive. Defendant pleaded guilty knowing that the sentence ultimately imposed was the most lenient allowed under the terms of the plea arrangement. Given this fact, and the fact that the sentence imposed is less than the harshest possible, we find no reason to disturb the sentence imposed by County Court (see, People v Maye, 143 AD2d 483, lv denied 73 NY2d 788; People v Smith, 141 AD2d 988).
*754Yesawich Jr., J. P., Levine, Crew III, Mahoney and Harvey, ¿i., concur. Ordered that the judgment is affirmed.